Citation Nr: 0806130	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which established service connection for 
tinnitus and left ear hearing loss, but denied service 
connection for right ear hearing loss.  The veteran appealed, 
contending that service connection was warranted for the 
right ear hearing loss.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran does not have a hearing loss disability of 
the right ear as defined by VA regulations.


CONCLUSION OF LAW

Service connection is not warranted for right ear hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as provided by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Here, the veteran was sent pre-adjudication 
notice by a letter dated in October 2005.  In pertinent part, 
this letter informed the veteran of the evidence necessary to 
substantiate this claim, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and indicated the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the holding in Quartuccio, 
supra.  

The Board also notes that the veteran was sent additional 
letters in March and May 2006 which included the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this 
correspondence was sent after the RO last adjudicated this 
claim in the February 2006 Statement of the Case, the veteran 
did subsequently indicate in April 2006 that he had no other 
information or evidence to submit; i.e., his receipt of this 
information did not change the veteran's contentions.  
Moreover, for the reasons stated below, the preponderance of 
the evidence is against the claim, and it must be denied.  As 
such, no disability rating and/or effective date is to be 
assigned or even considered for this claim.  

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, in an October 2005 statement he 
referred to the provisions of 38 C.F.R. § 3.385 which, as 
detailed below, define a hearing loss disability for VA 
purposes.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to this claim are in the claims folder.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
In fact, as already noted, he reported in April 2006 that he 
had no other information or evidence to submit.  Further, as 
part of his March 2006 Substantive Appeal he indicated that 
he did not desire a Board hearing in conjunction with this 
appeal.  Although he was not specifically accorded a VA 
examination in this case, he submitted medical records in 
September 2005 which are sufficient to resolve this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for right ear hearing 
loss.

The veteran essentially contends that his hearing loss is due 
to in-service acoustic trauma.  A review of the December 2005 
rating decision indicates that the RO accepted this account 
as true in granting service connection for tinnitus and left 
ear hearing loss.

Despite the foregoing, service connection must be denied in 
this case as the competent medical evidence does not show the 
veteran has a hearing loss disability of the right ear as 
defined by 38 C.F.R. § 3.385.  A September 2005 audiogram 
indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
25
20
25
30
50

In addition, speech recognition scores were 96 percent for 
both ears.  Further, the audiologist who conducted this 
evaluation reported, in a separate statement, that the 
veteran had borderline normal hearing acuity in the right 
ear.  

No competent medical evidence has been submitted since the 
September 2005 audiogram which shows a hearing loss 
disability as defined by 38 C.F.R. § 3.385.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for right ear hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the claim must be 
denied.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


